Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Stephen C. Durant on 1/24/22.
The application has been amended as follows: 
A. 	claims 1, 5, 6 is amended as follow:
1.	(Currently Amended)  A surgical system comprising:	a surgical instrument comprising a shaft; and	a cannula to be placed in contact with tissue, the cannula including, 
	an inner tube defining a conduit sized to receive the shaft of the surgical instrument, and 
	an overtube coaxially aligned with the inner tube and extending about at least a portion of the inner tube,
 	wherein a gap is located between the inner tube and the overtube; and
	located on the overtube	

	

5.	(Currently Amended)  The surgical system of claim 1 [[

6.	(Currently Amended)  The surgical system of claim 1 [[to isolate 


B.	claims 2-4 are cancelled. 
C.	claims 10, 12-15 are rejoined and amended to depend from claim 1.

The following is an examiner’s statement of reasons for allowance: the closest prior art examiner found was Gentelia et al. (US. 5599348) , wherein Gentelia           discloses the claimed invention except that an overtube coaxially aligned with the inner tube and extending about at least a portion of the inner tube, wherein a gap is located between the inner tube and the overtube; and a plurality of sensors located on the overtube, therefore the present invention is allowable over the prior art of Gentelia. 
    
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEH RAAFAT BOLES whose telephone number is (571)270-5537.  The examiner can normally be reached on 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAMEH R BOLES/Primary Examiner, Art Unit 3775